Citation Nr: 1016769	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  06-01 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a compensable initial rating for bilateral 
hearing loss (to include fungal infections) prior to 
September 20, 2007.

2.  Entitlement to a rating in excess of 30 percent for 
bilateral hearing loss (to include fungal infections) from 
September 20, 2007.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 1951 to 
August 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for 
bilateral hearing loss (to include fungal infections) with an 
initial noncompensable rating effective March 29, 2004.  A 
January 2010 rating decision by the Appeals Management Center 
increased the rating for bilateral hearing loss (with fungal 
infections) to 10 percent effective September 20, 2007.

This appeal was previously before the Board in February 2008.  
The Board remanded the claim so that the Veteran could be 
scheduled for a VA examination to determine the current 
severity of his service-connected hearing loss.  The case has 
been returned to the Board for further appellate 
consideration.

The  issue of an increased rating for skin carcinoma of the 
face, scalp and back has been raised by the record, but has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In March 2010, the Veteran, through his representative, 
indicated that he wished to withdraw the appeal concerning 
the matter of entitlement to an initial compensable rating 
for bilateral hearing loss (to include fungal infections) 
prior to September 20, 2007.

2.  In March 2010, the Veteran, through his representative, 
indicated that he wished to withdraw the appeal concerning 
the matter of entitlement to a rating in excess of 30 percent 
for bilateral hearing loss (to include fungal infections) 
from September 20, 2007.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the Veteran concerning the matter of entitlement to an 
initial compensable rating for bilateral hearing loss (to 
include fungal infections) prior to September 20, 2007, have 
been met, and that appeal is dismissed.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

2.  The criteria for withdrawal of the substantive appeal by 
the Veteran concerning the matter of entitlement to a rating 
in excess of 30 percent for bilateral hearing loss (to 
include fungal infections) from September 20, 2007, have been 
met, and that appeal is dismissed.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009), the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determination being appealed.  A 
substantive appeal may be withdrawn on the record during a 
hearing, and at any time before the Board promulgates a 
decision.  See 38 C.F.R. §§ 20.202, 20.204 (2009).  
Withdrawal may be made by the Veteran or by his or her 
authorized representative.  See 38 C.F.R. § 20.204 (2009).

In March 2010, the Veteran's representative submitted a 
written statement noting the 10 percent evaluation for 
bilateral hearing loss granted in the January 2010 rating 
decision, and stating that the Veteran was satisfied with his 
issues on appeal and did "not wish to appeal anything 
further."  Hence, there remain no allegations of errors of 
fact or law for appellate consideration with respect to that 
claim.  Accordingly, the Board does not have jurisdiction to 
review the appeals as to the requests for an initial 
compensable rating for bilateral hearing loss (to include 
fungal infections) prior to September 20, 2007 or a rating in 
excess of 30 percent for bilateral hearing loss (to include 
fungal infections) from September 20, 2007, and they must be 
dismissed.


ORDER

The appeal as to the request for an initial compensable 
rating for bilateral hearing loss (to include fungal 
infections) prior to September 20, 2007, is dismissed.

The appeal as to the request for a rating in excess of 30 
percent for bilateral hearing loss (to include fungal 
infections) from September 20, 2007, is dismissed.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


